          Case 7:20-cv-10358-PMH Document 4 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GENEVIEVE D. FABELA,

                                Plaintiff,

                    -against-                                     20-CV-10358 (PMH)

 NEW YORK POWER AUTHORITY; RANI                                 ORDER OF SERVICE
 POLLACK; LEE GARZA; RAKHEEDA
 SCARLETT,

                                Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants New York Power

Authority, Rani Pollack, Lee Garza, and Rakheeda Scarlett. Plaintiff is directed to serve the

summons and complaint on each Defendant within 90 days of the issuance of the summons. If

within those 90 days, Plaintiff has not either served Defendants or requested an extension of time

to do so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the

Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   January 13, 2021
          White Plains, New York

                                                              PHILIP M. HALPERN
                                                             United States District Judge
